IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


WILLIAM CORNISH,                         No. 99 EM 2015

                    Petitioner


            v.


MICHAEL WENEROWICZ,
SUPERINTENDENT OF THE STATE
CORRECTIONAL INSTITUTION AT
GRATERFORD, AND THE ATTORNEY
GENERAL OF THE STATE OF
PENNSYLVANIA,

                    Respondents


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Application for Extraordinary

Relief is DENIED.